245 F.2d 956
George ZAVADA, Appellant,v.UNITED STATES of America, Appellee.
No. 13154.
United States Court of Appeals Sixth Circuit.
June 4, 1957.

Sumner Canary and Russell E. Ake, Cleveland, Ohio, for appellee.
Before McALLISTER and STEWART, Circuit Judges, and STARR, District judge.
PER CURIAM.


1
The above cause coming on to be heard on the record and briefs of the parties, and the court being duly advised,


2
Now, therefore, It is Ordered, Adjudged, and Decreed that the judgment of the district court denying the motion for vacation of sentence be and is hereby affirmed.